Citation Nr: 0809193	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-00 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling prior to June 12, 2006, and 
50 percent disabling beginning June 12, 2006.

2.  Entitlement to service connection for a bilateral hip 
disorder with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in June 2007; a transcript is 
of record. 

In December 2006, the RO certified the issue of entitlement 
to an increased rating for service-connected left hand 
disability.  In correspondence dated in June 2007, the 
veteran notified VA that he was withdrawing that claim.  
Accordingly, that issue is no longer before the Board.  38 
C.F.R. § 20.204 (2007).


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence of record fails to show 
that prior to June 12, 2006 the veteran's service-connected 
PTSD was characterized by irritability and anger, flashbacks, 
hypervigilance, suicidal or homicidal ideation, or impairment 
of speech, thought process, memory, or concentration.  The 
veteran's GAF score attributable solely to PTSD was 51 to 60.

3.  The competent medical evidence of record shows that 
beginning June 12, 2006 the veteran's service-connected PTSD 
was characterized by deficiencies in most areas of 
occupational and social functioning including sleep 
disturbance with nightmares twice weekly, intrusive thoughts 
daily, occasional exaggerated startle response, avoidance 
behavior, social isolation, and periodic suicidal and 
homicidal ideations; the veteran's GAF score was 41-50.

4.  The veteran engaged in combat with the enemy.

5.  The competent medical evidence clearly and convincingly 
rebuts the presumption that the veteran's degenerative joint 
disease of the hips is medically related to carrying weight 
on his back or any other incident of his active duty service.   


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for service-connected PTSD for the period prior to 
June 12, 2006 have not been met or approximated.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1-4.14, 
4.126, 4.130, Diagnostic Code 9411 (2007).  

2.  The schedular criteria for a rating of 70 percent for 
service-connected PTSD for the period beginning June 12, 2006 
have been approximated.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9411 (2007).  

3.  A bilateral hip disorder with degenerative joint disease 
was not incurred in or aggravated by active service and is 
not presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, No. 05-
0355, (U.S. Vet. App. January 30, 2008).  The notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The Board finds no additional VCAA notice is necessary prior 
to the adjudication of these claims.  Prior to initial 
adjudication of the veteran's claims, in correspondence dated 
in August 2004, the RO advised the veteran of what the 
evidence must show to establish entitlement to service-
connected compensation benefits.  Specifically, the RO 
informed the veteran of what the evidence needed to show to 
establish entitlement to service connection for PTSD and a 
bilateral hip disorder.  The RO advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claims, including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  The RO specifically 
requested that the veteran send any evidence in his 
possession that pertained to the claims.  

A review of the record shows that the VCAA notice of August 
2004 did not include the elements of the degree of disability 
or the effective date of disability.  The veteran, however, 
was subsequently provided with such notice in correspondence 
dated in March 2006.  More importantly, for reasons discussed 
more fully below, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a bilateral hip disorder.  Thus, no disability 
rating or effective date will be assigned as a result of that 
claim and the delay in this notification has resulted in no 
prejudice with respect to that claim. 

Although the veteran has not been provided with fully 
compliant notice as it pertains to his increased rating 
claim, the Board finds that any deficiencies have resulted in 
no prejudice and that a decision on the merits is appropriate 
at this time.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) (holding that VA must demonstrate that a VCAA 
notice error was not prejudicial to the appellant).  In 
numerous correspondences submitted throughout the course of 
this appeal the veteran has described how the severity of his 
PTSD affected his employment and daily life and warranted a 
100 percent evaluation.  For example, in a statement dated in 
January 2007, the veteran stated that "he could not imagine 
what type of employment I would qualify for, given my 
disability from the PTSD alone."  The veteran stated that 
because of his PTSD he was "slow and scatter-brained" and 
that he was unable to satisfy any employer.  The veteran 
reported being fired from 30 different jobs, dropping out of 
college, and having homicidal ideations because of his PTSD.  
The veteran also cited specific language from the pertinent 
ratings criteria to describe his PTSD.  See 38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders (2007).  
For example, the veteran claimed most areas in his life were 
"worse than deficient."  Thus, the veteran demonstrated 
actual knowledge that he needed to show worsening or increase 
in severity of the disability and the effect that worsening 
had on his employment and daily life.  Such knowledge cures 
any timing or content defects of the notice as it pertains to 
the veteran's increased rating claim.  

The Board also finds that at the veteran has not been 
prejudiced by the inadequate notification that an effective 
date for the award of benefits will be assigned.  The RO 
granted service connection for PTSD and assigned a 30 percent 
rating effective the date the claim was received.  Under VA 
regulations, this is the earliest possible effective date.  
38 C.F.R. § 3.400(b)(2) (2007).  The veteran has provided no 
response to the March 2006 notice or otherwise claimed he was 
entitled to an earlier effective date.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and records from the Social Security 
Administration on the veteran's behalf.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to the severity of his PTSD from the time he initially filed 
his claim to the present.  The RO also provided the veteran 
with VA examinations for his PTSD claim in January 2005 and 
September 2006, and for his bilateral hip disorder in October 
2006.  No further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claims.  Accordingly, the Board will proceed with 
appellate review.



II.  Post-Traumatic Stress Disorder

        Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126 (2007).  

The veteran's service-connected PTSD is presently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007) prior to June 12, 2006.  Beginning June 12, 2006, 
the veteran is assigned a 50 percent rating.  PTSD is rated 
pursuant to the General Rating Formula for Mental Disorders.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

Under the General Rating Formula for Mental Disorders a 50 
percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  

A score of 61-70 reflects some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  

A score of 51-60 reflects some moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  

A score of 41-50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).   

        Analysis

In numerous written statements submitted throughout the 
course of this appeal, the veteran has contended that his 
PTSD is more severe than currently rated and that he is 
entitled to a 100 percent rating.  (See e.g. veteran's 
statement of January 2005).  The veteran has stated that his 
schizophrenia and PTSD were manifestations of one disability 
and that VA incorrectly regarded these as separate 
disabilities.  In a statement dated in October 2006, the 
veteran asserted that the Social Security Administration had 
considered him to be 100 percent disabled solely due to his 
PTSD and that VA should also consider his PTSD to be 100 
percent disabling.

At his travel board hearing, the veteran testified that prior 
to June 2006, he experienced shakes, lack of appetite, vivid 
nightmares, and insomnia as a result of his PTSD.  The 
veteran also reported excessive drinking.  The veteran 
described his living situation at that time, which was alone 
and in a broken down van.  

Currently, the veteran reported, he had no contact with his 
family.  The veteran stated that he had trouble with people, 
which is why he needed to live in a van away from others.  
The veteran described himself as a loner.  He experienced 
panic and anxiety attacks twice a week.  The veteran recalled 
attempting suicide in the 1980's, but not recently.  The 
veteran did, however, report he contemplated suicide in June 
2006 when he was admitted to VA for nine days.  At that time, 
the veteran stated, he was also thinking about killing the 
man who had set his van on fire.  The veteran stated that he 
decided not to do that.  

The veteran's current PTSD treatment plan consisted of taking 
hydroxyzine twice a day for anxiety.  The veteran's last PTSD 
session was in September 2006.  The veteran also asserted 
that in his opinion, his PTSD brought about his schizophrenia 
and that VA was wrong to discount the severity of his PTSD 
and attribute his symptoms to his schizophrenia.  The veteran 
also considered his excessive drinking to be a symptom of his 
PTSD.  

The medical evidence pertaining to the severity of the 
veteran's condition from the time he filed the original claim 
consists of progress notes from VAMC Tempe, Arizona and 
Phoenix, Arizona; and VA examination reports, dated in 
January 2005 and September 2006.

Upon reviewing this evidence and the statements submitted by 
the veteran, the Board does not find that the criteria for a 
rating in excess of 30 percent were met prior to June 12, 
2006.  The most relevant documents for this period are the 
January 2005 VA examination report, a mental health-
psychiatry history and assessment, dated in September 2004, 
and a psychiatric history and assessment, dated in February 
2005.  According to these documents, the veteran experienced 
daily intrusive thoughts and exaggerated startle response.  
According to the February 2005 psychiatric history and 
assessment, the veteran also exhibited a dirty and disheveled 
appearance, but in the September 2004 assessment, his hygiene 
was reported to be "good."  

Despite the presence of those signs and symptoms, the medical 
evidence overall failed to show that the veteran's PTSD met 
the criteria for a rating in excess of 30 percent.  Notably, 
the medical evidence was negative for current problems with 
irritability and anger, flashbacks, hypervigilance, suicidal 
or homicidal ideation, impairment of speech, thought process, 
memory, or concentration.  Overall, the veteran's PTSD fails 
to meet the criteria for a rating in excess of 30 percent 
prior to June 12, 2006.  

These records also showed that the veteran experienced 
auditory hallucinations, but the medical evidence did not 
attribute those to his PTSD.  Instead, the competent medical 
evidence attributed these to his schizophrenia.  In the 
January 2005 VA examination report, Dr. F.O. assigned a GAF 
score of 40, but explained that the symptomatology relevant 
to the PTSD was only moderate, warranting a score of 51 to 60 
if PTSD were the only diagnosis.  Dr. G.A., in the September 
2004 mental health-psychiatry history and assessment, 
assigned a GAF score of 40, but also diagnosed PTSD, 
schizophrenia, and alcohol abuse/dependence, noting that the 
veteran exhibited both PTSD and schizophrenia symptoms.  
Finally, in the February 2005 psychiatric history and 
assessment, Dr. M.K. assigned a GAF score of 40, but did not 
even diagnose PTSD on Axis I.  Instead, he only diagnosed 
schizophrenia and alcohol dependence, suggesting that all of 
the veteran's symptoms could be attributed to those 
diagnoses.  

The Board does find, however, that beginning June 12, 2006 
the veteran's service-connected PTSD met the criteria for a 
70 percent schedular rating.  Medical records from VAMC 
Phoenix revealed that the veteran was admitted on June 12, 
2006 after voicing suicidal and homicidal ideations.  
According to a discharge summary dated in June 2006, the 
veteran's GAF upon admission was 40.  At discharge, the 
assessment was psychosis not otherwise specified and anxiety 
not otherwise specified.  The veteran was stable and had no 
suicidal or homicidal ideations at the time of discharge.

Following his discharge, the medical evidence demonstrated 
that the severity of the veteran's PTSD remained elevated in 
relation to its severity prior to his hospitalization.  For 
example, in a mental health note dated in September 2006, Dr. 
A.F. noted the veteran reported experiencing nightmares 
almost every night.  In the VA examination report, Dr. F.O. 
noted the veteran's symptoms of sleep disturbance with 
nightmares twice weekly.  In addition, according to Dr. F.O., 
current PTSD symptoms consisted of intrusive thoughts daily, 
occasional exaggerated startle response, and some avoidance 
behavior.  The Board also considered significant the 
veteran's testimony that he no longer had contact with his 
family or many others, and that he had lived in a van for a 
length of time.  It is apparent that he has deficiencies in 
most areas of occupational and social functioning.

Although neither the VAMC progress notes nor the September 
2006 VA examination report showed that the veteran continued 
to exhibit suicidal and homicidal ideations, these documents 
nonetheless support the higher rating.  Particularly relevant 
is the veteran's GAF score reported in the VA examination 
report.  In that report, Dr. F.O. classified the veteran's 
PTSD symptomatology as "serious" and assigned a GAF score 
between 41 and 50 for PTSD alone.  Such a score represents an 
increase relative to his severity prior to June 12, 2006, and 
arguably a rating in excess of 50 percent.  

For the period beginning June 12, 2006, the evidence 
continued to show that the veteran's psychiatric disorders 
were characterized by auditory hallucinations and alcohol 
use.  With regard to the veteran's auditory hallucinations 
and alcohol abuse/dependence, the Board finds that the 
medical evidence does not attribute these to his PTSD.  In 
making this finding, the Board acknowledges that unless the 
medical evidence separates the effects of one disorder from 
another, the Board must consider all symptoms in assigning a 
rating.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(finding that when it is not possible to separate the effects 
of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, clearly dictates that such signs and symptoms be 
attributed to the service-connected condition).  Here, 
however, the medical evidence clearly separates the effects 
of his PTSD from those of his other psychiatric diseases.

In the VA examination report of September 2006, Dr. F.O. 
concluded that the veteran's alcohol dependence was unrelated 
to his PTSD.  Dr. F.O. cited the DSM-IV, which acknowledged 
the link between the two was unknown.  Dr. F.O. also noted 
that the subjective history of the veteran's alcohol abuse 
was vague and approximate, and that medical records from 1984 
failed to show an alcohol abuse diagnosis.  Dr. F.O. also 
noted that the veteran had reportedly been abstinent from 
alcohol use for one month, yet his PTSD symptoms persisted.

Regarding a link between PTSD and schizophrenia, Dr. F.O. 
explained that the veteran's medical records and his own 
subjective complaints distinguished his PTSD flashbacks from 
his schizophrenia hallucinations.  Dr. F.O. also assigned a 
GAF score between 41 and 50 for PTSD alone, but a score of 40 
for the schizophrenia disorder.  The Board finds Dr. F.O.'s 
opinion separating the manifestations of these disabilities 
to be highly probative.  Dr. F.O. provided reasons and bases 
for his opinions and no competent medical evidence exists to 
the contrary.  

In conclusion, the medical evidence demonstrates that after 
June 12, 2006, the veteran's PTSD was characterized by 
deficiencies in most areas of occupational and social 
functioning that at least one physician described as 
"severe."  

In finding that a 70 percent rating is warranted, the Board 
declines to grant a 100 percent rating.  The competent 
medical evidence is negative for evidence of 
characteristics such as gross impairment in thought processes 
or communication; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  Although the veteran has consistently 
experienced auditory hallucinations, as explained above, 
these have been attributed to his nonservice-connected 
schizophrenia.  Overall, the evidence does not show total 
occupational and social impairment because of PTSD and the 
criteria for a 100 percent rating have not been met.   

        

Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected PTSD causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent period of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Moreover, the veteran has not raised such an issue.  The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2007).  In the 
instant case, to the extent that the veteran's service-
connected PTSD interferes with his employability, the 
currently assigned rating adequately contemplates such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2007) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).

III.  Bilateral Hip Disorder with Degenerative Joint Disease

        Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection for arthritis may be presumed if the 
disease becomes manifest to a degree of 10 percent or more 
within one year from the date of separation from service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§1101, 1112, 1113 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2007).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with circumstances, conditions, or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (2002); 38 
C.F.R. § 3.304(d) (2007).  

	Analysis

At his travel board hearing, the veteran testified that he 
first began experiencing pain with his right hip in 1967 when 
doing heavy combat marching while carrying 70 to 90 pounds.  
The veteran reported that when he was 39 years old, he began 
having bad pain in his right hip.  It was at this time that 
he first began to get treatment.  Ten years earlier, the 
veteran stated, his left hip began to hurt and seven or eight 
years earlier, he had to start walking with canes.  The 
veteran reported his family had no history of osteoarthritis 
and that nothing other than his combat marching could have 
caused it.   

The Board acknowledges that VA has previously deemed the 
veteran to be a combat veteran (see RO rating decision of 
February 2005).  As a combat veteran, he is entitled to the 
1154(b) presumption.  Thus, the Board accepts his statements 
and testimony concerning the circumstances of his in-service 
injuries as true.  

The medical evidence pertaining to a bilateral hip disorder 
includes VAMC progress notes, a VA joints examination report, 
and a letter from Dr. J.A.  The progress notes do not address 
the etiology of the veteran's hip disorder and are not 
relevant to the issue presented here.  

In the VA joints examination report, dated in October 2006, 
Dr. S.K. indicated he had reviewed the veteran's claims file.  
Dr. S.K.'s thorough discussion of the veteran's medical and 
military history confirmed this.  Specifically, Dr. S.K. 
noted the veteran's reports of carrying heavy items in 
service.  Dr. S.K. also noted the veteran's first treatment 
to have been in 1987, when he began taking Motrin.  On 
examination, Dr. S.K. found the veteran to have degenerative 
joint disease of the hips, confirmed by x-rays.  Dr. S.K. 
concluded that the degenerative joint disease of the hips was 
not caused by or related to the veteran's military service.  
Dr. S.K. reasoned that there was no evidence in the record 
that he had any difficulty in the service and there was no 
orthopaedic reason why carrying 90 pounds on his back for 
long periods of time would produce degenerative joint disease 
of the hips.  

The medical evidence also included a letter from Dr. J.A., 
the veteran's primary care physician.  In that letter, dated 
in April 2005, Dr. J.A. acknowledged that the veteran had 
severe arthritis of both hips requiring surgery.  Regarding 
the etiology of this disease, Dr. J.A. stated "[i]t was 
certainly possible that his arthritis progressed faster then 
[sic] it normally would because of heavy lifting while in the 
Armed Forces."  

The Board concludes that although the veteran is entitled to 
the presumption of service connection for combat veterans, 
the evidence clearly and convincingly rebuts this 
presumption.  First, the Board finds significant that the 
veteran denied experiencing hip pain until nearly two decades 
since his discharge from service.  See Maxon v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (holding that lengthy period of 
absence of complaint directed to the claimed condition may be 
considered for purpose of rebutting 1154(b) presumption).  
Second, Dr. S.K.'s negative nexus opinion weighs heavily 
against the veteran.  Dr. S.K. thoroughly reviewed the claims 
file and accepted the veteran's report of carrying 90 pounds, 
yet still concluded that there was no medical nexus between 
that injury and his current hip arthritis.  Although Dr. S.K. 
incorrectly relied on the lack of documentation of an in-
service injury as one basis of his opinion, he also concluded 
there was no orthopaedic reason to correlate carrying heavy 
weight with this type of disability.  Thus, Dr. S.K. 
considered the correct factual premise (i.e., the veteran 
carried large amounts of weight during service) in 
formulating his opinion.  This opinion clearly and 
convincingly rebuts the presumption.

The Board finds Dr. J.A.'s opinion to be legally insufficient 
because in it, he only commented on the possibility of an 
association between the veteran's current condition and his 
active duty service.  As such, this opinion is couched in 
terms of possibility and speculation rather than probability 
that there is a causal connection between the veteran's 
service and present condition.  Consequently, this opinion 
does not have the requisite degree of medical certainty and 
the Board gives it little probative weight.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).   

The Board has also considered whether service connection for 
arthritis may be presumed based on 38 C.F.R. § 3.309, but 
finds that it does not.  The evidence does not show, and the 
veteran does not contend, that his arthritis became manifest 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. §§1101, 1112, 
1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

Regarding the veteran's allegation that his degenerative 
joint disease of the hips was caused by carrying a large 
backpack in Vietnam, this is based on his own opinion.  
However, as a lay person, he has no professional expertise.  
The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layperson, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Whether a nexus 
exists between the veteran's in-service activities and his 
current degenerative joint disease of the hips is a 
determination requiring medical competence.  The veteran's 
opinion regarding this issue is entitled to no probative 
weight.


ORDER

1.  An initial rating in excess of 30 percent for service-
connected PTSD, prior to June 12, 2006 is denied.

2.  An initial rating of 70 percent for service-connected 
PTSD, beginning June 12, 2006 is granted.

3.  Service connection for a bilateral hip disorder with 
degenerative joint disease is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


